 PROB 12C                                                                                Report Date: January 3, 2019
(6/16)

                                        United States District Court                         FILED IN THE
                                                                                         U.S. DISTRICT COURT
                                                                                   EASTERN DISTRICT OF WASHINGTON

                                                        for the
                                                                                    Jan 03, 2019
                                         Eastern District of Washington                 SEAN F. MCAVOY, CLERK



                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Charles E. Brown                           Case Number: 0980 2:18CR00037-TOR-1
 Address of Offender:                         , Spokane, Washington 99205
 Name of Sentencing Judicial Officer: The Honorable Marsha J. Pechman, Chief U.S. District Judge
 Name of Supervising Judicial Officer: The Honorable Thomas O. Rice, Chief U.S. District Judge
 Date of Original Sentence: June 8, 2012
 Original Offense:        Felon in Possession of a Firearm, 18 U.S.C.§§ 922 (g)(1) and 924(a)(2) - 2 counts;
                          Felon in Possession of Ammunition, 18 U.S.C.§§ 922 (g)(1) and 924(a)(2)
 Original Sentence:       Prison - 84 months                  Type of Supervision: Supervised Release
                          TSR - 36 months
 Asst. U.S. Attorney:     Russell E. Smoot                    Date Supervision Commenced: December 18, 2017
 Defense Attorney:        David K. Fletcher                   Date Supervision Expires: December 17, 2020


                                          PETITIONING THE COURT

To incorporate the violation(s) contained in this petition in future proceedings with the violation(s) previously
reported to the Court on 12/17/2018.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            3           Mandatory Condition # 3: The defendant shall not lawfully possess a controlled substance.
                        The defendant shall refrain from any unlawful use of a controlled substance. The defendant
                        shall submit to one drug and/or alcohol test within 15 days of release from imprisonment and
                        at least two periodic drug tests thereafter, not to exceed eight valid tests per month, pursuant
                        to 18 U.S.C. § 3563(a)(5) and 18 U.S.C. § 3583(d).

                        Supporting Evidence: Mr. Brown used methamphetamine on December 30, 2018.

                        On December 20, 2017, Mr. Brown participated in a supervision intake at the U.S. Probation
                        Office. On that date, the mandatory, standard, and special conditions of supervised release
                        were reviewed with the offender. Mr. Brown signed a copy of the conditions of supervision
                        acknowledging his understanding of those conditions.

                        On December 31, 2018, Mr. Brown reported to the U.S. Probation Office and at that time
                        admitted to the undersigned, and via signed document, that he used methamphetamine on
                        December 30, 2018.
Prob12C
Re: Brown, Charles E
January 3, 2019
Page 2
The U.S. Probation Office respectfully recommends the Court to incorporate the violation(s) contained in this petition
in future proceedings with the violation(s) previously reported to the Court.




                                          I declare under penalty of perjury that the foregoing is true and correct.
                                                            Executed on:      01/03/2019
                                                                              s/Jonathan C. Bot
                                                                              Jonathan C. Bot
                                                                              U.S. Probation Officer



 THE COURT ORDERS

 [   ]    No Action
 [   ]    The Issuance of a Warrant
 [   ]    The Issuance of a Summons
 [   ]    The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [ ]      Defendant to appear before the Judge assigned to the
          case.
 [ ]      Defendant to appear before the Magistrate Judge.
 [ ]      Other : Initial appearance set for 1/7/2019 at 1:30 pm.

                                                                              Signature of Judicial Officer

                                                                             January 3, 2019
                                                                              Date
